Earl Warren: Mr. Colley, you may proceed.
Nathaniel S. Colley: Just a few more words about the Moreno case, the one involving the employee and the retarder yard. Fortunately, we have a case which is almost identical with the Moreno case decided by the District Court for the Eastern District of New York and cited in briefs of all parties, I believe. It's Agostini -- Agostino versus Pennsylvania Railroad Company. In this case, the worker was engaged in a project which was a realignment of the railroad tracks of the Pennsylvania Railroad Company and also to straighten some curves and shorten the track. In other words, it was an improvement over an existing highway of interstate commerce. Well, if the Agostino case was directly decided as we have every reason to believe that it was, then certainly, this Court must affirm the judgment of the Supreme Court of California in the Moreno case because what Moreno was doing was nothing more than helping to improve an existing highway of interstate commerce. This is shown in the record by the testimony of the employees of the Southern Pacific Company other than Mr. Moreno himself. The testimony show that this project was conceived to switch over a change, an existing method of switching freight trains. Heretofore, the Southern Pacific Company had been switching trains in that same area of Roseville, California and in fact, they'd been doing it for many, many years, but they had been doing it by manual switching or by switch engines. Somebody conceived the idea that it would be an improvement over their method of switching if they had what they called "gravity switching" by a retarder yard. In order to achieve this improvement in that existing method of switching or in -- in order to effect this improvement in their existing highway of interstate commerce, they did many things. One of the things they did was to tear up the old mainline of the passenger train, at that point, the old interstate line and move it to the north, a few hundred feet. Now, in tearing up the old mainline, of course they used the cross ties. From the old mainline, they used a rail, they used everything they took up in helping to construct these new project. So, in every sense of the word, this was really simply an improvement over an existing method of switching and that that testimony is from the supervisory employee of the railroad company in exactly that language and it appears in the record. To that extent then that this certainly was not a new project. If we define new as the usual way of defining it, something which didn't exist before, they certainly had a method of switching. This was just an effort to improve it. To that extent, it was simply maintenance and repair.
Stanley Reed: Are you familiar with the Raymond case?
Nathaniel S. Colley: Yes, I am, Your Honor.
Stanley Reed: Was -- was that an improvement of -- method too?
Nathaniel S. Colley: Yes, and I think the -- to that extent, the right -- if I'm -- I'm correct, the Raymond case was a tunnel.
Stanley Reed: Yes.
Nathaniel S. Colley: Well, I think there are distinctions but let me say that I don't think the Raymond case was correctly decided, but I think there are distinctions between Moreno and -- and -- Agostino and Raymond. I would say that the Raymond case was not directly decided, but I would say this that the Court would not have to go quite that far to accept and affirm the judgment in the Moreno case, but I do not hesitate to say that -- that I think Raymond was incorrectly decided especially if we take Senator Austin's words at their face value when he inserted these words in this Act, when he said that I'm simply -- I want to use words of art, words of the court has given a meaning to and use those words and it would be an anomaly now, it seems to me, for this Court to come along and say to Senator Austin, "We -- we see what you said. We know what had in mind but we're not going to accept what you said. We're going to do something else entirely. We're not going to extend it as far as you said, you call yourself extending it." I -- I don't think this Court will do that. As to Aranda, let me say that the brief of the petitioners is not full in that regard either as to the statement of the facts. Very briefly, let me tell you what Aranda case is all about. Mr. Aranda worked in the wheel foundry but his wheel foundry, the wheel foundry which he worked is nothing but a repair shop. Now, I'll tell you why. There is no means known to the industry to repair a worn out freight train wheel except to take it and remold it into another wheel but it's the same metal, it's the same wheel, they just have to recast it. What Aranda did was simply one chain in the whole repair process. If a wheel went bad in El Paso, Texas, somebody had to take the wheel off the train, put it on the flat car and ship it to Sacramento to be repaired. Now, suppose a man taking the wheel off had been injured, would he be covered by the Act? Certainly, he would. Suppose a man bringing it to Sacramento from El Paso gets hurt on the flat car, would he be covered by the Act? What about the man lifting it at the wheel foundry, and remember that the wheel foundry is located within the shops of the Southern Pacific Company and the flat car brings the wheel to the wheel foundry lifted by a crane from the flat car over into the wheel foundry. Now, the man lifting it from the flat car to the wheel foundry, he is certainly would be covered by the Act. Then when it's molded to go back out to Portland, what about the man putting it back on the flat car, he certainly would be covered by the Act. Children versus Thompson was exactly that. It wasn't a wheel foundry but he was lifting wheels from a storehouse into a flat car. Then if this is one continuos chain, why pick out Rocky Aranda and say to him, "Because you were the man actually repairing a wheel so it could go back into interstate commerce from when it had just come, we're going to limit you and not include you in the coverage of the Act." Actually, in Aranda's duties, he had to help not only mold the wheel but help get the wheels ready to be put back on the flat car to go back out. It is not true that these wheels where all put in storage as it indicated in the brief of petitioner. The truth is and the record shows that these wheels when molded, part of them was sent directly from the wheel foundry to Portland, Oregon where they were fix onto axles and either sent to be used on running repairs or sent to use on new construction or whatever the case might be. In other words, they were not all stored. It wouldn't make any difference whether they were stored or not as I understand the law, but it is not true that they were all stored. Actually, the repair -- the work of Aranda was repair of wheels in a wheel foundry by the only method or repair known to the industry. And for that reason, Aranda should be covered by the Federal Employer Liability Act like all the rest of the employees. And in closing, let me say that if you asked me how far the Act should go, my only answer is, send it and take it as far as Senator Austin said take it and send it because Senator Austin put the words in the statute and he said he was putting them there using words of art that this Court had defined and understood and how will Congress ever know how to enact the legislation with specific meaning, if it can't look to this Court to the definitions already given and write those definitions into the statue and expect this Court to follow you. Thank you.